UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 22, 2012 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 40 South Main Street, Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On June 22, 2012, Pinnacle Airlines Corp. (the “Company”) updated its employees on the Chapter 11 reorganization process and its discussions with its labor unions. A copy of the employee letter is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K.This information shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in filings under the Securities Act of 1933. The employee letter contains various forward-looking statements based on management’s beliefs, as well as assumptions made by and information currently available to management.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Such statements are subject to certain risks, uncertainties and assumptions, including those set forth in our filings with the Securities and Exchange Commission, which are available to investors at our web site or online from the Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove erroneous, actual results may vary materially from the results that were anticipated or projected.The Company does not intend to update these forward-looking statements before its next required filing with the Securities and Exchange Commission. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits (c) Exhibits: Exhibit Number Description Employee letter issued by Pinnacle Airlines Corp. dated June 22, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Brian T. Hunt Brian T. Hunt Vice President and General Counsel June 22, 2012 2
